Citation Nr: 0730069	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with depression, generalized anxiety 
disorder and panic attacks.  

2.  Entitlement to an increased evaluation for ulnar nerve 
injury, left hand, with weakness, left little finger, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for non-union 
fracture, carpal navicular bone, left wrist, with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from training from May 1958 
to November 1958.  He served on active duty from August 1959 
to February 1960, under conditions other than honorable; and 
from October 1964 to August 1968, with subsequent reserve 
service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the increased 
evaluation claims sought on appeal.  It is also on appeal 
from a February 2005 rating decision that denied service 
connection for PTSD due to sexual abuse, with depression, 
generalized anxiety and panic attacks.  

The issues of entitlement to an increased evaluation for a 
left hand disability and a left wrist disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that PTSD, with depression, generalized anxiety disorder and 
panic attacks, is related to the veteran's active duty or any 
stressful event during active duty.




CONCLUSION OF LAW

Service connection for PTSD, depression, generalized anxiety 
disorder and panic attacks is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  
The question of whether a specific event reported by a 
veteran as a stressor actually occurred is a question of fact 
for the Board to decide, involving, as it does, factors as 
much historical as psychological.  Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran has identified three stressors.  First, the bus 
taking him to active duty in May 1958 hit and crushed a 
pedestrian.  The veteran witnessed the mangled body of the 
victim.  Second, after he turned 17, a sergeant forced him to 
have sex on four occasions.  Third, while in Korea in 1965 or 
1966, the veteran saw and smelled the corpse of a pilot who 
had been shot down.  The Board notes that each of the claimed 
stressors occurred during a  period of honorable service.  

The Board must first note that there is no evidence that the 
veteran was in combat, no evidence that he experienced a 
stressful event during service, and no evidence linking 
current PTSD or any non-PTSD psychiatric disorder to service.  

The veteran's service medical records include reports of 
medical history showing that he denied pertinent complaints 
in April 1958 (at enlistment), complained of depression or 
excessive worry and an excessive drinking habit in October 
1958, made no pertinent complaints in August 1959, reported 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, nervous trouble of any sort 
and excessive drinking habit in December 1959, denied 
pertinent complaints in October 1964, reported depression or 
excessive worry and nervous trouble of any sort in July 1968, 
and then again denied pertinent complaints in January 1974 
and March 1981.  The reports of medical history provide no 
pertinent physician summaries or elaborations.  

Reports of medical examinations show that the veteran had 
normal psychiatric evaluations in October 1958, December 
1959, July 1968 and March 1981.

A December 1959 Personnel Action requested that the veteran 
undergo psychiatric examination.  It noted that the veteran 
had entered the Army in August 1959 and had been AWOL four 
times for a total of 69 days.  His reason for the most recent 
AWOL was to get out of the Army.  The resulting mental 
hygiene consultation report provides that prior to service 
the veteran had been picked up by the police or put in jail 
for various crimes, including being drunk.  He had 
experienced trouble with authority since age 12 and had been 
on probation three times.  The report indicates that he twice 
had sexual relations with a man for money.  The report also 
indicates that he had been forced to enlist to avoid trial 
for rape charges.  The examiner noted that the veteran was 
definitely not motivated for the military and seemed headed 
for more difficulty.  

Overall, the Board must find that the service medical records 
weigh against service connection for PTSD.  They fail to 
corroborate any of his stressors.  While they do show that 
the veteran had complaints of psychiatric problems and 
excessive drinking within a year or two of the alleged 
personal assault, they also show that he had drinking and 
discipline problems prior to service.  In addition, the 
veteran subsequently denied psychiatric complaints and all 
clinical psychiatric examinations during service were normal.  

The veteran's service personnel records also weigh against 
service connection for PTSD.  They fail to corroborate any of 
the veteran's claimed stressors.  They are negative for any 
evidence of behavior changes following the claimed assault, 
such as a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  In December 1959, the veteran 
explained that he had gone AWOL because he wanted to leave 
the military.  38 C.F.R. § 3.303(f)(3).

The Board finds that, analyzed together, the veteran's 
service medical and personnel records do not constitute 
probative evidence of any of the claimed stressors, including 
the in-service sexual assault.  38 C.F.R. § 3.304(f).  The 
veteran's personnel records do not show that he had 
discipline problems or behavioral changes after the reported 
date of the assault, all subsequent psychiatric examinations 
were normal, and he did not seek medical treatment for any 
physical injuries that were deemed consistent with a personal 
assault.  

The Board finds it significant that there is no evidence from 
sources other than the veteran's service records to 
corroborate any of his stressor incidents.  38 C.F.R. 
§ 3.304(f)(3).  There is no evidence that the veteran 
reported the claimed assault, or any of the other claimed 
incidents, to any family, friends or clergy while he was on 
active duty.  VA has sought specific information with which 
to corroborate the bus and pilot incidents, but the veteran 
has been unable to provide any.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran's service medical and personnel records also 
weight against service connection for any non-PTSD 
psychiatric disorder.  They do not show that he incurred a 
non-PTSD psychiatric disorder during service.  All clinical 
psychiatric examinations during service were normal.  Thus, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  

The record is negative for psychiatric complaints, symptoms, 
findings or diagnoses within many years of the veteran's 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran sought private psychiatric treatment in 1981 upon 
referral from a judge.  The report of a November 1985 VA 
examination provides an Axis I diagnosis of generalized 
anxiety disorder, family and social maladjustment and history 
of alcohol abuse.  These reports contain no opinion linking 
any post-service treatment to service.  They are also are 
negative for any mention of the veteran's claimed stressors, 
providing evidence against this claim.  

Subsequent VA and Vet Center treatment records, as well as a 
July 2006 VA examination report, provide diagnoses of PTSD, 
related to his three claimed stressors.  

Ultimately, the post-service treatment records weigh against 
the veteran's claim.  They fail to link any post-service 
psychiatric diagnosis to service and fail to corroborate the 
veteran's claimed stressors.  The medical diagnoses of PTSD 
do not corroborate that the reported stressors occurred.  The 
diagnoses are based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The veteran's own contentions do not support his claim.  The 
veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
any post-service psychiatric disorder is due to service.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
). 

With regarding to the veteran's own contentions that he has 
PTSD as a result of the claimed stressors, the Board finds 
that his contentions are outweighed by the objective medical 
records, which fail to show that any of the stressors 
occurred.  In cases such as the present, when the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Board is indeed very mindful of the fact that many cases 
involving sexual trauma involve particularly delicate 
considerations and that victims of such trauma may not 
necessarily report the full circumstances of the trauma for 
many years after the trauma.  Veterans claiming service 
connection for disability due to in-service personal assault 
face unique problems documenting their claims.  Since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
However, in this case, there is no credible in-service or 
post-service corroboration of the actual occurrence of the 
alleged assault stressor, or indeed of the other two events.  
Further, the Board has found that the evidence in the record 
actually provides evidence against this claim, indicating a 
problem with no relationship to service.    

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD with depression, generalized 
anxiety and panic attacks must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2004, 
August 2004 and June 2006 that discussed the particular legal 
requirements applicable to the claim for PTSD, the evidence 
considered, and the pertinent laws and regulations.  VA also 
informed the veteran of the type of evidence that can be used 
in claims for PTSD based on personal assault and requested 
that he provide such evidence.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

In light of the foregoing, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Entitlement to service connection for PTSD with depression, 
generalized anxiety disorder and panic attacks is denied.


REMAND

VCAA requires, among other things, that VA assist a claimant 
in obtaining evidence.  Such assistance includes obtaining 
medical records when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 
(2006).

During his March 2007 hearing before the undersigned Veterans 
Law Judge, the veteran disclosed that he was receiving 
treatment for his left hand and wrist disabilities from the 
Maybeury Clinic.  This treatment includes prescription 
medication that he does not receive from VA.  The claims file 
contains no records of treatment of the veteran from this 
source.  During the hearing, the veteran also testified that 
these disabilities had increased in severity since 2003.  
Although VA has provided a recent VA examination, see Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), the veteran's 
testimony suggests that the treatment records from the 
Maybeury Clinic would be particularly pertinent to his 
claims.  The Board finds, at this time, that another VA 
examination is not warranted.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from the Maybeury 
Clinic any treatment records pertinent 
to the veteran's left hand and left 
wrist disabilities.  The veteran 
himself should attempt to obtain these 
records in order to expedite the 
appeal.  

2.  Then, readjudicate the veteran's 
claims for increased evaluations for 
left hand and left wrist disabilities.  
If any part of the decision is adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


